Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claim 1 includes an information collection system comprising a memory and processor. Regarding to fig. 3 and [0048], “... In this case, the information collection system 100 includes: a CPU 101; a storage device 102 (storage medium) such as a hard disk and a memory; an input/output device 103 including a keyboard, a display, and the like; and a communication device 104 that communicates with other devices and the like. The CPU 101 executes a program for implementing the learning unit 110, the extraction unit 130, the processing unit 150, and the processing rule input unit 160. The storage device 102 stores information in the parser rule storage unit 120, the character string storage unit 140, and the processing rule storage unit 170. The input/output device 103 receives designation of the learning data, the processed data, and the processing rule from the administrator or the like. Moreover, the communication device 104 may receive the designation of the learning data, the processed data, and the processing rule from the other devices...” Examiner interprets “an information collection system” in claim 1 is a physical computer with physical processor and physical memory
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (U.S. Pub 2014/0372478 A1)
Claim 1
Zhao discloses an information collection system comprising (fig. 1):
a memory storing instructions (fig. 1, computer readable medium 118); and 
one or more processors configured to execute the instructions to (fig. 1, processor 116):
generate, by using learning data (source document), a parser rule (title pattern and contextual pattern) ([0050], line 1-3, “... the importer 108 identifies 330 a title pattern and a contextual pattern based on the source document and the source of object) for extracting a target character string from data, the target character string being a character string including specific information ([0054], line 5-7, “... For each of the plurality of documents, the importer 108 starts the process by applying 410 the title pattern to a title of the document...” [0051], line 4-13, “... A title pattern can be expressed as "%[PREFIX SECTION]% && %[SUFFIX SECTION]%", where "&&" represents the source object name...” <examiner note: Assume that data is D2 in fig. 5, title pattern/parser rule "%[PREFIX SECTION]% && %[SUFFIX SECTION]%"; b) object name/specific information: Canada. Using the title pattern, title of document D2 (Canada –Wikipedia, the free encyclopedia), which is a target character information is extracted and the extracted tile includes specific information/object name = Canada. Further, facts (i.e., attribute-values pairs) are extracted using contextual pattern>); and
extract the target character string from data by using the parser rule ([0054], line 5-7, “... For each of the plurality of documents, the importer 108 starts the process by applying 410 the title pattern to a title of the document...” [0051], line 4-13, “... A title pattern can be expressed as "%[PREFIX SECTION]% && %[SUFFIX SECTION]%", where "&&" represents the source object name...” <examiner note: Assume that data is D2 in fig. 5, title pattern/parser rule "%[PREFIX SECTION]% && %[SUFFIX SECTION]%"; b) object name/specific information: Canada. Using the title pattern, title of document D2 (Canada –Wikipedia, the free encyclopedia), which is a target character information is extracted and the extracted tile includes specific information/object name = Canada) 
Claim 2
Claim 1 is included, Zhao further discloses wherein the one or more processors are further configured to execute the instructions to: perform at least one of predetermined analysis and control, based on the extracted target character string in accordance with a processing rule ([0077], line 1-3, “... The importer 108 (or the janitor 110) identifies (or creates) objects with the identified names and associates 360 the identified attribute-value pairs with the objects...” [0019], line 1-6, “... Janitors 110 operate to process facts extracted by the importer 108. This processing can include but is not limited to, data cleansing, object merging, and fact induction...” <examiner note: after objects are created with identified names and extracted facts (i.e., attribute-value pairs) by the importer, janitors processes facts such as cleansing, merging, and so on>)
Claim 3
Claim 2 is included, Zhao further discloses wherein the one or more processors are further configured to execute the instructions to: determine new learning data, based on the extracted target character string in accordance with the processing rule; and generate the parser rule by using the determined new learning data ([0073], “... The importer 108 identifies 330 a title pattern by comparing the title of the source document D1 ("George Washington--Wikipedia, the free encyclopedia") with the object name of the source object O1 ("George Washington"). The importer 108 determines that the prefix section of the title pattern is empty and the suffix section is "--Wikipedia, the free encyclopedia". Therefore, the identified title pattern is "%% && %--Wikipedia, the free encyclopedia%"...”   <examiner note: initially the title pattern is  "%[PREFIX SECTION]% && %[SUFFIX SECTION]%". however, when the system encounter D1 and identifies the prefix is omitted, the new rule is generated  "%% && %--Wikipedia, the free encyclopedia%">)

Claim 3 is included, Zhao discloses  wherein, as the new learning data, the other data being designated in the extracted target character string is determined ([0076], line 1-4, “... The importer 108 applies the identified title pattern ("%% && %--Wikipedia, the free encyclopedia%") and contextual pattern ("<li><b>$$</b>££</li>") to each document in the selected set (D1, D2, and D4) to identify 350 names and attribute-value pairs...” <examiner note: the title of document D2 and D4 is extracted using the new title pattern>)
Claim 5
Claim 1 is included, Zhao further discloses wherein the one or more processors are further configured to execute the instructions to: save the generated parser rule in association with a service related to the learning data ([0051], line 4-6, “... A title pattern can be expressed as "%[PREFIX SECTION]% && %[SUFFIX SECTION]%", where "&&" represents the source object name...” <examiner note: this pattern is saved in association with D1 in order to evaluate other documents>), and the target character string is extracted from the data by using the parser rule associated with a service related to the data (<examiner note: the title is extracted from the document by using title pattern associated with extracting title, facts included in document>)
Claim 6
Claim 1 is included, Zhao discloses wherein the data are described by a predetermined data description language (<examiner note: document D1-D5 is in markup language>), and, a description pattern by the predetermined data description language, being capable of specifying a character string including a designated keyword in the learning data, is generated as the parser rule ([0051], line 4-6, “... A title pattern can be expressed as "%[PREFIX SECTION]% && %[SUFFIX SECTION]%", where "&&" represents the source object name...” <examiner note: title pattern can be expressed as regular expression language include designated keyword && that represent source object name/keyword>)
Claim 7
Claim 2 is included, Zhao further discloses wherein the one or more processors are further configured to execute the instructions to: store one or more processing rules, processing for at least one of the predetermined analysis and control is performed in accordance with a designated processing rule among the one or more processing rules ([0019] Janitors 110 operate to process facts extracted by the importer 108. This processing can include but is not limited to, data cleansing, object merging, and fact induction. In one embodiment, there are a number of different janitors 110 that perform different types of data management operations on the facts. For example, one janitor 110 may traverse some set of facts in the repository 115 to find duplicate facts (that is, facts that convey the same factual information) and merge them. Another janitor 110 may also normalize facts into standard formats. Another janitor 110 may also remove unwanted facts from the repository 115, such as facts related to pornographic content. Other types of janitors 110 may be implemented, depending on the types of data management functions desired, such as translation, compression, spelling or grammar correction, and the like...”)
Claim 8-9 are similar to claim 1. The claims are rejected based on similar reason.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167